Exhibit PURCHASE AGREEMENT between CATERPILLAR FINANCIAL SERVICES CORPORATION Seller and CATERPILLAR FINANCIAL FUNDING CORPORATION Depositor Dated as of April 1, 2008 TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS 1 SECTION 1.01. DEFINITIONS 1 SECTION 1.02. OTHER DEFINITIONAL PROVISIONS 3 ARTICLE II CONVEYANCE OF RECEIVABLES 4 SECTION 2.01. CONVEYANCE OF RECEIVABLES 4 SECTION 2.02. OWNERSHIP OF RECEIVABLES FILES 5 SECTION 2.03. BOOKS AND RECORDS 5 SECTION 2.04. THE CLOSING 6 ARTICLE III REPRESENTATIONS AND WARRANTIES 6 SECTION 3.01. REPRESENTATIONS AND WARRANTIES OF DEPOSITOR 6 SECTION 3.02. REPRESENTATIONS AND WARRANTIES OF SELLER 7 ARTICLE IV CONDITIONS 12 SECTION 4.01. CONDITIONS TO THE OBLIGATION OF THE DEPOSITOR 12 SECTION 4.02. CONDITIONS TO OBLIGATION OF SELLER 13 SECTION 4.03. JUNIOR LIENS ON FINANCED EQUIPMENT AND OTHER EQUIPMENT 13 ARTICLE V COVENANTS OF THE SELLER AND THE DEPOSITOR 14 SECTION 5.01. PROTECTION OF RIGHT, TITLE AND INTEREST 14 SECTION 5.02. OTHER LIENS OR INTERESTS 14 SECTION 5.03. CHIEF EXECUTIVE OFFICE 15 SECTION 5.04. CORPORATE EXISTENCE 15 SECTION 5.05. INDEMNIFICATION 17 SECTION 5.06. REGULATION AB COMPLIANCE 18 ARTICLE VI MISCELLANEOUS PROVISIONS 18 SECTION 6.01. OBLIGATIONS OF SELLER 18 SECTION 6.02. REPURCHASE EVENTS 18 SECTION 6.03. DEPOSITOR ASSIGNMENT OF REPURCHASED RECEIVABLES 18 SECTION 6.04. ISSUING ENTITY 18 SECTION 6.05. AMENDMENT 18 SECTION 6.06. WAIVERS 19 -i- SECTION 6.07. NOTICES 19 SECTION 6.08. COSTS AND EXPENSES 19 SECTION 6.09. REPRESENTATIONS OF SELLER AND DEPOSITOR 19 SECTION 6.10. CONFIDENTIAL INFORMATION 20 SECTION 6.11. HEADINGS 20 SECTION 6.12. GOVERNING LAW 20 SECTION 6.13. COUNTERPARTS 20 EXHIBIT AASSIGNMENT OF RECEIVABLES -ii- PURCHASE AGREEMENT, dated as of April 1, 2008, between CATERPILLAR FINANCIAL SERVICES CORPORATION, a Delaware corporation, as seller (together with its successors and assigns, the "Seller"), and CATERPILLAR FINANCIAL FUNDING CORPORATION, a Nevada corporation, as purchaser (together with its successors and assigns, the "Depositor"). WHEREAS in the regular course of its business, the Seller has originated or purchased certain fixed-rate retail installment sale contracts and finance lease contracts secured by new and used machinery and equipment; and WHEREAS the Seller and the Depositor wish to set forth the terms pursuant to which the Receivables (as hereinafter defined) are to be sold by the Seller to the Depositor, which Receivables will be transferred by the Depositor, pursuant to the Sale and Servicing Agreement (as hereinafter defined), to Caterpillar Financial Asset Trust 2008-A, a Delaware statutory trust (the "Issuing Entity"), and the Issuing Entity will issue (i)an Asset Backed Certificate (the "Certificate") pursuant to the Trust Agreement (as hereinafter defined), which will represent an undivided beneficial interest in the Issuing Entity and (ii)the Notes (as hereinafter defined) pursuant to the Indenture (as hereinafter defined), which will represent obligations of the Issuing Entity. NOW, THEREFORE, in consideration of the foregoing, other good and valuable consideration and the mutual terms and covenants contained herein, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS SECTION 1.01.Definitions.Except as otherwise specified herein or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Agreement. "Administration
